Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether each instance of “arranged around” in lines 10 and 12 means that the respective charge detection portion is “near” its respective voltage application portion or encircles it.
Claims 2-17 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 18 is indefinite because it is unclear whether each instance of “arranged around” in lines 9 and 11 means that the respective charge detection portion is “near” its respective voltage application portion or encircles it.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fotopoulou et al. (US 20149/0019821 A1) in view of Minami et al. (US 2015/0028405 A1).
Regarding claim 1, Fotopoulou et al. teach a light reception device (e.g., as shown in fig. 3), comprising: a wiring layer (note wiring layer on side of 106 opposite the light reception side); and a semiconductor layer (106; between the light reception side and the wiring layer),  wherein the semiconductor layer includes a first voltage application portion to which a first voltage is applied (as 
Fotopoulou et al. fail to teach an on-chip lens on the light reception side of the semiconductor layer 106.
Minami et al. teach a similar light reception device as that of Fotopoulou et al. and further teach providing an on-chip lens (e.g., 31) on the light reception side of a semiconductor layer (as shown in fig. 3).
It would have been obvious to persons having ordinary skill in the art to incorporate the on-chip lens of Minami et al. into the device of Fotopoulou et al. because as Minami et al. teach, this would have provided or focusing the received light (see para. 034).
Regarding claims 2 and 3, while Fotopoulou et al. and Minami et al. fail to teach a wiring layer having a reflection member and shading member per se, incorporating these into the wiring layer of Fotopoulou et al. would have been obvious to persons having ordinary skill in the art because it is notoriously old in the art to use these kinds of members for modifying the light passing through the wiring layer.
Regarding claims 4 and 5, the film (107) taught by Fotopoulou et al. is considered to be a kind of fixed charge film or an insulating film per se (e.g., see para. 0056 and 0057).

Regarding claim 7 and 10, persons having ordinary skill in the art would have incorporated a transparent conductive film as recited in claims 7 and 10 since the use of such a film is a well=known conductive adhesive for making electrical contact.
Regarding claims 8 and 11, incorporating an inter-pixel shading film provided on a face at a pixel boundary portion of the semiconductor layer on the on-chip lens side and connected to the inter-pixel through electrode, and the light reception device is configured such that the third voltage is applied to the predetermined film through the inter-pixel through film would have been obvious to persons having ordinary skill in the art since it is notoriously old in the art to incorporate such a film for preventing cross-talk and noise.
Regarding claim 13, Fotopoulou et al. teach that the third voltage (note para. 0059 and 0061) is a voltage lower than an application voltage to an inactive tap (e.g., as shown in fig. 3; also,see para. 0045 for “tap”).
Regarding claim 14, Fotopoulou et al. teach that the third voltage is a negative voltage (e.g., as shown in fig. 3).
Regarding claim 15, Fotopoulou et al. fail to teach that the through electrode includes polysilicon or a metal material, but does teach that this can be a deep pwell structure (see para. 00059).  However, it is notoriously old in the art to use both polysilicon and metal material to form contacts through a substrate.  Therefore, persons having ordinary skill in the art would have used polysilicon or metal materials as a mere design choice motivated by cost and availability of the various alternatives.

Regarding claim 17, Fotopoulou et al. fail to teach that the first and second voltage application portions are configured from first and second transfer transistors formed in the semiconductor layer, respectively.  However, it is notoriously old in the art to use transfer transistors for voltage application. Therefore, persons having ordinary skill in the art would have incorporated them into the device of Fotopoulou et al. so as to form pixel circuits as shown in fig. 3 of Fotopoulou et al.
Regarding claim 28, Fotopoulou et al. teach a distance measurement module (e.g., as shown in fig. 1), comprising: a light reception device (as shown in fig. 3).   The features of the light reception device are the same as those discussed above for claim 1.  Therefore, Fotopoulou et al. and Minami et al. cover these in the same manner as discussed above for the same features in claim 1.  Regarding further claim 18, Foropoulou et al. teach a light source (18) configured to illuminate illumination light whose brightness fluctuates periodically (note waveform 16), and a light emission controlling section configured to control an illumination timing of the illumination light (note CPU and timing generator shown in fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/250340 in view of Fotopoulou et al. (US 2019//0019821 A1). 
This is a provisional nonstatutory double patenting rejection.

Fotopoulou et al. teach a through electrode extending through the semiconductor layer (as suggested in para. 0059), and a third voltage is applied through the through electrode to a predetermined film (107) formed on a face of the semiconductor layer on the light reception side (note “bias” in para. 0059).
It would have been obvious to persons having ordinary skill in the art to include the through electrode and predetermined film of Fotopoulou et al. into the device of claim 1 of the copending application because Fotopoulou et al. teach that this would have provided for controlling the electric fields of the device (see para. 0059). 
Claims 2, 3, 16, and 17 are covered by clams 2, 3, 18, and 19, respectively of the copending application.
Claims 4-15 of the present application are covered by claim 1 of the copending application in view of Fotopoulou et al. for the features and reasons noted above for the respective features of those claims as discussed above for claims 4-15 of the present application.
Claim 18 is covered by claim 20 of the copending application with the same modification by Fotopoulou et al. noted above for claim 1 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose light reception devices of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878